Citation Nr: 0718591	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

A review of the record reveals that, in a December 2006 
written statement, the veteran's service representative said 
that the veteran "specifically requested a grant of 70% with 
individual unemployability or a 100 % rating".  However, the 
Board notes that, in an unappealed October 2004 rating 
decision, the RO denied the veteran's claim for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  It is unclear if, by the 
representative's statement, the veteran seeks to raise a new 
claim for a TDIU.  If so, either he or his representative 
should contact the RO to specifically file a new TIDU claim.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by serious, but not severe, 
symptomatology manifested by frequent combat-related 
intrusive recollections and nightmares, sleep disturbance, 
hypervigilance, anxiety, irritability, social withdrawal, and 
discomfort in crowds, treated with regular outpatient 
psychotherapy and prescribed medication.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  However, as the 
appellant's request for an increased rating for PTSD is being 
denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In an August 2003 letter, issued prior to the December 2003 
rating decision, and in the March 2006 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a July 1986 rating decision, the RO granted the veteran's 
claim for service connection for PTSD, on the basis of his 
stressful events in service verified, in part, by his receipt 
of a Combat Action Ribbon, and a clinical diagnosis of PTSD 
related to the events in service.  A 10 percent disability 
evaluation was awarded, effective from September 1984.  In a 
July 2001 rating decision, the RO awarded a 50 percent rating 
for the veteran's service-connected PTSD.

In August 2003, the RO received the veteran's current claim 
for an increased rating for his service-connected PTSD.  VA 
and non-VA medical records and examination reports, dated 
from April 2002 to June 2006, are associated with the claims 
file and reflect that the veteran's service-connected PTSD 
was treated with regular outpatient psychotherapy and 
prescribed medication.

The VA outpatient medical records include September and 
December 2002 and May 2003 psychiatric records indicating 
that the veteran's symptoms of PTSD and depression were 
fairly well controlled.  He reported decreased nightmares and 
sleeplessness.

A May 2003 psychiatric evaluation report, prepared by J.C.L., 
M.D., notes the veteran's complaints of intrusive thoughts, 
flashbacks, distress at exposure to triggers that reminded 
him of past trauma, sleep disturbance, irritability and angry 
outbursts, hypervigilance, and exaggerated startle reflex.  
The veteran had restless sleep nightly.  He also had 
occasional visual hallucinations or visual illusions.  He 
sometimes saw shadows in his peripheral vision.  Objectively, 
it was noted that the veteran was pleasant and cooperative 
with normal dress and speech.  He reported an anxious mood.  
His affect was slightly restricted.  His thought process was 
linear with no hallucinations or delusions and no suicidal or 
homicidal ideation.  Judgment and insight were fair.  The 
Axis I diagnosis was PTSD and a score of 40 was assigned on 
the Global Assessment of Functioning (GAF) scale.  Dr. J.C.L. 
noted the veteran's history of VA outpatient psychiatric 
treatment and said he was moderately compromised in his 
ability to sustain social and work relationships.  Dr. J.C.L. 
considered the veteran permanently disabled and unemployable.

An August 7, 2003 VA mental health evaluation indicates that 
the veteran had symtoms of re-experiencing trauma, persistent 
avoidance/numbing, and social isolation.  He also had 
increased arousal, difficulty with sleep, irritability, 
concentration, hypervigilance, and startle response.  The 
veteran's sleep was poor, his appetite varied, and his energy 
was low.  Mild anxiety was noted with depressed mood.  
Concentration and memory were fair with normal thought 
processes.  Insight and judgment were intact.  His affect and 
mood were depressed and the veteran was oriented.  There was 
no suicidal ideation but some homicidal ideation with no 
specific plan.  Depression was related to work and health 
problems.  A GAF score of 55 was assigned.

In a September 2003 signed statement to the veteran's 
employer, a VA physician said that the veteran was unable to 
work during that month because of continued evaluation of his 
cardiac status related to an acute myocardial infarction in 
July 2003.  

In his October 2003 application for disability retirement 
from the Office of Personnel Management (OPM), the veteran 
said he was disabled due to PTSD and a myocardial infarct.  
He said he suffered from depression and was unable to be 
around people. 

In October 2003, the veteran, who was 57 years old, underwent 
VA examination.  According to the examination report, he 
complained of sleep disturbances with nightmares about twice 
a week.  It was noted that he had a heart attack in July 2003 
and was on sick leave from work.  He was anxious, easily 
startled, and hypervigilant.  He was uncomfortable in crowds 
and was short-tempered.  He lived alone and had some friends, 
whom he had not seen in a while.  He went to church, watched 
television, and played pool.  He had some recreational and 
leisure pursuits.  He was married once and divorced.

Objectively, the veteran was alert and cooperative.  He was 
neatly dressed.  He answered questions and volunteered 
information.  There were no loose associations or flight of 
ideas. There were no bizarre movements or tics.  The 
veteran's mood was calm and friendly with appropriate affect.  
There were no homicidal or suicidal ideations and no 
impairment in thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented and his memory was good.  
Insight, judgment, and intellectual capacity appeared 
adequate.  A GAF score of 52 was assigned and the VA examiner 
said the veteran had moderate impairment of interpersonal 
relations, with some difficulty with others.

A February 2004 VA psychology note reflects the veteran's 
symtoms of re-experiencing trauma, persistent 
avoidance/numbing and social alienation with increased 
arousal, irritability, sleep difficulty, and hypervigilance.  
On examination, the veteran's speech was normal and he was 
oriented.  There was moderate anxiety and his affect and mood 
were normal.  He denied suicidal or homicidal ideations and 
reported past fleeting passive thoughts of wishing he were 
dead with no plan or intent and past homicidal ideation with 
no plan or intent.  A GAF score of 50 was assigned.

In April 2004, OPM approved the veteran's application for 
disability retirement.  Private and VA medical records 
provided by OPM in February 2005, and dated from July to 
September 2003, reflect treatment for a cardiac disorder and 
are not referable to the veteran's service-connected PTSD.

In an April 2004 signed statement, Dr. J.C.L. summarized the 
veteran's two psychiatric clinic office visits in May 2003 
and January 2004.  It was noted that, in January 2004, the 
veteran said his medication was adjusted by VA.  His symtoms 
included intrusive thoughts, flashbacks, and distress at 
triggers that reminded him of past trauma, sleep disturbance, 
irritability and anger outbursts, hypervigilance, and an 
exaggerated startle response.  His GAF score was still 40.  

A June 28, 2004 VA outpatient record indicates that the 
veteran was initially evaluated for admission to the PTSD 
Clinical Team (PCT) program.  He said he last worked in July 
2003 after a heart attack.  He retired from the postal 
service in April 2004 after using his sick leave.  He was 
currently residing with a cousin in Washington while he 
looked to relocate to that area from Raleigh, North Carolina.  
He complained of stress (due to his current living situation 
and desire to control his stress to ward off a heart attack), 
an increase in flashbacks, recurrent and intrusive thoughts 
related to combat, sleep difficulty with some nightmares, 
intense psychological distress at exposure to events 
representing aspects of his traumatic event, and difficulty 
expressing himself to others.  

Additionally, the veteran reported seeing Dr. J.C.L. twice on 
the advice of his service representative in order to increase 
his PTSD evaluation.  It was noted that the veteran's 
appearance was within normal limits and appropriate, and he 
was pleasant, attentive, cooperative, clean, and tidy.  His 
speech was coherent, comprehensible, organized and goal 
directed.  Mood and thought content were within normal limits 
and there was no evidence of hallucinations or delusions.  
Affect was appropriate and blunted.  The veteran was alert 
and oriented with good memory.  Attention, judgment, and 
insight were all good.  

An August 2004 VA medical record indicates that the veteran 
was evaluated by a PCT social worker.  The veteran was 
cleanly dressed and had an anxious mood and affect during an 
interview.  He became depressed and tearful when pressed to 
talk of his combat experiences.  He had combat-related 
flashbacks and nightmares with related sleep deprivation.  He 
denied current suicidal or homicidal thoughts and there was 
no active psychosis.  He had startle reactions and was 
hypervigilant with mood swings but no problems with anger 
management.  He had prolonged periods of isolation.  He was 
accepted into the PCT coping skills program to start after 
his return from North Carolina.  A GAF score of 58 was 
assigned.

A December 2004 letter to the veteran from OPM indicates that 
his application for disability retirement was approved on the 
primary basis of PTSD and secondary basis of coronary artery 
disease and myocardial infarction.  A February 2005 signed 
statement from an OPM representative also reflects his 
approval for disability retirement on the primary basis of 
PTSD and secondary basis of coronary artery disease and 
myocardial infarct/cardiopulmonary arrest

In April 2005, the veteran underwent VA examination for PTSD.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  It was noted that the veteran 
had problems for the past twenty years that used to be worse 
and were currently sporadic.  He complained of sleep 
disturbance and nightmares twice a week and intrusive 
thoughts.  He was anxious, easily startled, hypervigilant, 
and uncomfortable in crowds that he avoided.  He was short-
tempered and did not watch things on television related to 
military matters.  He denied a history of assaultiveness, 
suicide attempts, and panic attacks.  The veteran did not 
currently work and last worked in April 2004.  He worked for 
the United States Postal Service for seventeen years, had a 
heart attack, used up all his sick leave, and was then 
medically retired.  The veteran lived alone and did his own 
cleaning.  He ate out and had some friends.  He was moving to 
Washington, DC, to be around acquaintances and family.  He 
watched television and went to church.  He was married twice 
and had one child with whom he was not close.  His physical 
health was fair.  He had some friends and not a lot of 
recreational and leisure pursuits.  

On examination, the veteran was described as neatly dressed, 
alert and cooperative, and answered questions and volunteered 
information. There were no loosened associations or flight of 
ideas, and no bizarre motor movements or tics.  His mood was 
calm and his affect was appropriate.  He had nightmares and 
intrusive thoughts.  He had no homicidal or suicidal ideation 
or intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was oriented and 
his memory appeared to be good.  Insight and judgment were 
adequate.  PTSD was diagnosed and 
A GAF score of 55 was assigned, with moderate impairment of 
psychosocial functioning.  The VA examiner said the veteran 
was capable of managing his own financial affairs.

A May 2006 VA outpatient psychology initial evaluation record 
indicates the veteran returned from North Carolina and sought 
to get back into the Washington, DC, PCT program.  He was 
concerned about getting PTSD treatment because of his history 
of a heart attack three years earlier.  He had no current 
thoughts of hurting himself or others at the current time and 
no psychotic symtoms.  He was referred to the PCT. 

A June 2006 VA outpatient record indicates the veteran was 
evaluated by a PCT social worker.  The veteran reported an 
increase in stress, and said he took medication for sleep 
that helped but he still had nightmares and awoke sweating at 
night.  He had hypervigilant behaviors that included keeping 
a weapon in his home.  He watched for planes and helicopters 
flying overhead and sometimes heard gunshots.  He denied 
suicidal ideation and said his anger was especially 
heightened with his current living situation: he lived with 
his cousin and her three foster children and her 
grandchildren were often there.  He said he had a difficulty 
time with children and reported striking one, causing him to 
all down the stairs in December 2005.  He denied any 
incidents since and said the 12-year old was not injured.  He 
agreed to enter the Anger Management class.  The veteran 
indicated that he was waiting to move out of his cousin's 
home but wanted to find the right apartment.  He reported 
having many family members in the area to assist him with his 
medical concerns, and had one adult child and grandchildren 
of his own.  It was noted that he lacked social supports.  

Further, it was noted that the veteran's appearance was 
within normal limits, and he was attentive, cooperative, and 
clean.  His speech was logical, coherent, comprehensible, 
accelerated, and pressured.  His thought content was within 
normal limits, reality-based and sound with no evidence of 
delusions or hallucinations.  The veteran's mood was anxious, 
irritable, and agitated, and his affect was rapid.  He was 
alert and oriented with a good memory.  Attention was good, 
and judgment and insight were fair.  A GAF score of 48 was 
assigned.

In an August 2006 response to the RO's inquiry, the VA 
physician who examined the veteran in October 2003 and April 
2005 noted that the veteran worked for the United States 
Postal Service for seventeen years and had not worked since 
April 2004.  The veteran had a heart attack, used up his sick 
leave, and was medically retired.  In the VA examiner's 
opinion, the veteran had some symtoms, such as sleep 
disturbance, anxiety, and feeling uncomfortable in crowds and 
short-tempered, that would, in some ways, make employment a 
bit more difficult but would not, in and of themselves, 
preclude employment.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Under the current schedular criteria, PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court as an indicator of mental health 
on a hypothetical continuum of mental health-illness.  
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule which in turn is based upon average 
impairment of earning capacity.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for his anxiety disorder.  Id at 182.  See also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an evaluation in excess of 50 
percent is not warranted for the veteran's service-connected 
PTSD.  The competent evidence of record indicates that the 
veteran's insight and judgment were present at all times.  
Although 55 (assigned at the April 2005 VA examination) is 
the highest GAF score he has received from a VA examiner, his 
thought process has consistently been noted to be normal.  
That examiner said the veteran had only moderate impairment 
of psychosocial functioning.  There is no evidence that the 
veteran's speech is illogical, obscure, or irrelevant, or 
that he goes through any obsessive rituals.  

Examiners have noted the veteran's irritability, 
hypervigilance, anxiety, and social isolation, but without 
any suicidal or homicidal ideation and there is no evidence 
of violent behavior or that he is otherwise unable to 
function appropriately.  The Board does not find, and the 
veteran has not contended, that he experiences spatial 
disorientation.  There is no current indication that the 
veteran is neglectful of his personal appearance and, in 2003 
and 2005, the VA examiner, and other clinicians, commented 
that the veteran was appropriately and neatly dressed.  While 
the veteran reports isolative behavior and difficulty 
maintaining relationships, the Board notes that, in October 
2003 he told the VA examiner that he had some friends and 
went to church and, in April 2005, he told the VA examiner he 
was moving to DC to be around acquaintances and family and 
had some friends.  Although, in June 2006, the veteran told a 
PCT social worker that he was staying with a cousin while 
seeking his own apartment that was a difficult situation, and 
that he had many family members in the DC area to assist with 
his medical concerns, it was noted that he lacked social 
supports.  Nevertheless, the Board concludes that the 
veteran's service-connected PTSD would not be appropriately 
rated as 70 percent disabling under the current rating 
criteria.

Further, in April 2005, the VA examiner reported that the 
veteran was alert and oriented, with no delusions or 
hallucinations.  He did not report thoughts of harming 
himself or others and his mood was calm.  Similar findings 
were noted in the October 2003 VA examination report that 
described the veteran's neat appearance and that he was 
oriented, with an appropriate affect, normal speech and 
normal thought processes and content.  Thus, the GAF score of 
52 assigned at the time of the October 2003 VA examination 
and the GAF scores of 48 to 58 assigned in the VA outpatient 
records are consistent with the disability productive of 
reduced reliability and productivity, characteristic of 
pertinent disabiity criteria warranting no more than the 
currently assigned 50 percent rating. 

Further, there is no showing that the GAF scores assigned to 
the veteran were inconsistent with the clinical findings.  
The recent April 2005 VA examination does not reflect 
symptoms inconsistent with a 50 percent disability 
evaluation.  The objective medical evidence further 
demonstrates that the veteran reported sleep disturbance and 
nightmares, anxiety, irritability, discomfort in crowds, 
daily intrusive thoughts, and socially isolation.  The VA 
examiner commented that the veteran did not have delusions 
and hallucinations or any thoughts of harming himself or 
others.  The veteran was alert and oriented.  He did not 
report any memory loss, or obsessive or ritualistic behavior.  
He did not have any impairment of thought process or 
communication.  His insight and judgment were adequate, that 
the VA described as moderate impairment and for which the GAF 
score of 55 was assigned.  In August 2006, that VA examiner 
said that the veteran had some symtoms, such as sleep 
disturbance, anxiety, short-temperedness, and discomfort in 
crowds that would, in some ways, make employment a bit more 
difficult, but would not, in and of themselves, preclude 
employment.  

In support of his claim, the veteran would rely on Dr. 
J.C.L.'s records that include a GAF score of 40, and that the 
veteran was moderately comprised in his social and work 
relationships, but permanently disabled and unemployable, 
although these records also show that the veteran was 
oriented, with normal thought process, and no hallucinations 
or delusions, and no suicidal or homicidal ideations.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board recognizes the favorable opinion of Dr. 
J.C.L. expressing his belief that the veteran was permanently 
and totally disabled and unemployable apparently due to his 
PTSD.  However, the Board gives greater weight to the 
opinions of the veteran's VA examiner in October 2003 and 
April 2005 who concluded that the veteran's service-connected 
PTSD caused moderate impairment in his interpersonal 
relationships with others and did not preclude employment.  
First, the VA examiner reviewed the veteran's medical 
records.  There is no indication that Dr. J.C.L. reviewed the 
veteran's medical records; therefore, his opinion is 
considered less informed.

Second, in arriving at the conclusion that the veteran's 
service-connected PTSD caused moderate impairment, the VA 
examiner in October 2003 commented on the evidence that 
tended to show that the veteran had moderate impairment of 
interpersonal relations with some difficulty with others and, 
in August 2006, this physician explained that some of the 
veteran's symtoms, e.g., sleep disturbance, anxiety, short-
temperedness, and discomfort in crowds, would in some ways 
make employment a bit more difficult, but would not prelude 
employment.  Dr. J.C.L., on the other hand, has speculatively 
commented on the severity of the veteran's PTSD, but has not 
identified any evidence suggesting symptoms indicating the 
veteran was unable to work due to the PTSD or any other 
evidence supportive of his speculation.

While the Board acknowledges the serious nature of the 
veteran's PTSD symptomatology, including his apparent 
difficulty in a work or a worklike setting; and inability to 
establish and maintain effective relationships, the record 
is, otherwise, totally devoid of any objective medical 
evidence of impaired judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances such as to 
warrant even a 70 percent rating for the service-connected 
PTSD. 

Nor is there any objective medical evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name, such as to 
warrant a 100 percent rating. 

The collective objective findings of the 2003 and 2005 VA 
examinations, and other medical evidence including the VA and 
non-VA outpatient medical records, to include essentially 
normal speech and that the veteran was oriented, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, DC 9411.

Additionally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his PTSD since he filed his claim for an 
increased rating.  In addition, although the veteran argues 
in his written statements that he believes his PTSD caused 
his unemployment, there is no evidence revealing that his 
condition caused marked interference with employment, e.g., 
sick leave records.  

While the December 2004 OPM record indicates that the 
veteran's disability retirement was approved due primarily to 
PTSD, and secondarily to the veteran's cardiac disorder, the 
Board observes that OPM employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion, as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing OPM adjudications.  See e.g., 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (regarding 
the award of Social Security Administration disability 
benefits).  Nevertheless, while the veteran's PTSD may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
percent schedular rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD.  See 38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.



(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


